Per Curiam.
This is an appeal from a judgment entered against the plaintiff and in favor of the defendant, in the district court in Hennepin county on January 9, 1923, to the effect that the plaintiff take nothing by this action and that the defendant have and recover of the plaintiff its costs and disbursements. The case was submitted to this court largely upon the briefs in the case of the Republic State Co. v. Brown [immediately preceding this case], in which case the opinion of this court was filed concurrently herewith. The facts, so far as we are able to determine from the record *402before us, are substantially alike. The opinion in that case applies here and leads to affirmance of the judgment appealed from.
Affirmed.